                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

PROVISUR TECHNOLOGIES, INC.                         )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )          Case No. 5:19-cv-06021-SRB
                                                    )
                                                    )
WEBER, INC., et al.,                                )
                                                    )
                Defendants.                         )


                                               ORDER

        Before the Court is Motion to Stay All Proceedings Pending Inter Partes Review. (Doc.

#36). The motion is granted in part. The Court finds that a balancing of the relevant factors

weighs in favor of a six-month stay or until the United States Patent and Trademark Office’s

Patent Trial and Appeal Board (“PTAB”) issues its initial decisions whether to institute any or all

of the eight petitions for inter partes review (“IPR”) that challenge the validity of the U.S.

patents at issue in this litigation, whichever occurs first.

        I.      Background and Legal Standard

        On February 22, 2019, Plaintiff Provisur Technologies, Inc. filed this patent infringement

case against five defendants asserting seven U.S. patents. On August 9, 2019, Defendant Weber,

Inc. filed eight IPR petitions against every claim of every patent asserted in this case based on

prior art and arguments not previously considered by the United States Patent Office. The five

defendants now jointly move and ask the Court to stay this case until the PTAB resolves the IPR

petitions.

        “Federal courts have the inherent power to grant a stay pending IPR.” Masa LLC v.

Apple Inc., Case No. 4:15-CV-00889-AGF, 2016 WL 2622395, at *2 (E.D. Mo. May 9, 2016)
(citing Proctor & Gamble Co. v. Kraft Foods Glob., Inc., 549 F.3d 842, 849 (Fed. Cir. 2008)).

In deciding whether a stay should be imposed, courts consider the following factors: “the impact

of inter partes review, to include whether a stay would simplify the issues in question and

streamline the trial; (2) how far the litigation has progressed, taking into account whether

discovery is complete and a trial date has been set; and (3) whether a stay would unduly

prejudice or present a clear tactical disadvantage to the non-moving party.” CANVS Corp. v.

United States, 118 Fed. Cl. 587, 592 (Fed. Cl. 2014) (citations omitted).

II.    Discussion

       a.      Impact of IPR Proceedings

       The parties present to the Court conflicting statistics regarding the percentage of IPR

petitions instituted by the PTAB and the percentage of instituted claims the PTAB ultimately

finds invalid. Defendants use statistics to argue that IPR proceedings will either “moot the entire

case” or “[a]t a bare minimum, . . . simplify the case.” (Doc. #37, p. 16). Plaintiff uses statistics

to argue “there is no compelling evidence that this case will be affected in any way when the

PTAB renders its institution decisions in February 2020, [and] a stay now would be inefficient

and wasteful.” (Doc. # 38, p. 13).

       The parties also cite to the Court conflicting case law regarding the timing of litigation

stays due to IPR proceedings. Defendants cite to the Court cases in which pre-institution stays

were found appropriate (Doc. #37, pp. 16-17), and Plaintiff cites to the Court cases in which pre-

institution stays were found premature (Doc. #38, p. 9). The timing of litigation stays due to IPR

proceedings is fact specific, and the Federal Circuit has expressed “no opinion on which is the

better practice.” CANVS Corp., 118 Fed. Cl. at 593-94 (collecting cases) (citing VirtualAgility

Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1316 (Fed. Cir. 2014)).



                                                  2
        In this case and based on the particular circumstances presented, the Court finds the IPR

proceedings’ potential impact is enough to await at least the PTAB’s initial institution decisions

before moving forward. The Court finds this factor weighs in favor of a temporary six-month

stay or until the PTAB makes its initial decisions whether to institute any or all of the eight IPR

petitions.

        b.     Litigation Progression

        This case is in its earliest stages with a scheduling order having recently been entered and

Defendants having recently responded to the first round of discovery requests. The Court finds

this factor weighs in favor of a temporary stay.

        c.     Prejudice

        Plaintiff’s primary argument in opposition to a stay is that it would be prejudiced by any

delay in this case. Plaintiff argues that where the parties are direct competitors, courts routinely

find a pre-institution stay would result in prejudice to the non-moving party. (Doc. #38, pp. 13-

14). Defendants counter that Plaintiff’s “direct competitor” argument is overstated because

Plaintiff does not practice at least five of the seven patents at issue. The Court finds that based

on the totality of the circumstances, this factor weighs in favor of a temporary stay. See Digital

Ally, Inc. v. Taser Int’l., Inc., No. 16-cv-2032-CM-TJJ, 2017 WL 1048351, at *4 (D. Kan. Mar.

20, 2017) (“Although the Court agrees with Plaintiff that the parties appear to be competitors in a

relatively small market and therefore any prejudice to Plaintiff from a stay should be examined

closely, the Court finds that Plaintiff will not be unduly prejudiced by a temporary stay of this

action until the PTAB makes its initial decision on Defendant’s petitions for inter partes

review.”).




                                                   3
III.   Conclusion

       The Motion to Stay All Proceedings Pending Inter Partes Review (Doc. #36) is granted

in part. This case is stayed until February 28, 2020, or until the PTAB issues its initial decisions

whether to institute any or all of the eight IPR petitions, whichever occurs first. The parties are

directed to file a joint status report with the Court every sixty (60) days beginning on October 28,

2019, informing the Court of the status of the IPR petitions. The parties are also directed to

inform the Court within 5 days of the PTAB’s initial decisions regarding whether to institute any

or all of the IPR petitions. Any party may seek to extend the stay based on the outcome of the

PTAB’s initial decisions.


       IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

DATE: August 29, 2019




                                                 4
